Citation Nr: 0728474	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  00-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1. Entitlement to service connection for a low back disorder, 
to include as secondary to service-connected residuals of a 
fractured left ankle.

2.  Entitlement to an increased evaluation for residuals of a 
fractured left ankle, currently assigned a 20 percent 
disability evaluation.

3.  Entitlement to an increased evaluation for otitis media 
with tympanoplasty, currently assigned a 10 percent 
disability evaluation.

4.  Entitlement to an increased evaluation for tinnitus, 
currently assigned a 10 percent disability evaluation.

5.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently assigned a noncompensable evaluation.



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to June 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2000 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The January 2000 rating decision denied reopening the 
veteran's claim for service connection for a low back 
disorder.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  In a 
decision dated in March 2001, the Board reopened the claim 
for service connection for a back disorder, but denied it on 
the merits.  The veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) and in an Order dated in April 2003, the Court 
vacated the Board's March 2001 decision and remanded the case 
to the Board.  The Board subsequently remanded the veteran's 
claim for further development in October 2003.  That 
development was completed, and the case was returned to the 
Board for appellate review.  In a decision dated in July 
2004, the Board once again reopened the veteran's claim for 
service connection for a back disorder, but remanded the 
merits of the claim for further development.  That 
development was completed, and the case has since been 
returned to the Board for appellate review.

The July 2002 rating decision denied an increased evaluation 
for residuals of a fractured left ankle, otitis media with 
tympanoplasty, labrynthitis with tinnitus, and left ear 
hearing loss.  The veteran appealed that decision, and in a 
January 2004 rating decision, the RO increased the veteran's 
evaluation for his left ankle disability to 20 percent 
effective from September 28, 2001.  That decision also 
granted a separate 10 percent disability evaluation for 
labrynthitis and tinnitus effective from September 28, 2001.  
The case was subsequently referred to the Board for appellate 
review.  The Board remanded the case for further development 
in July 2004.  That development was completed, and in a 
November 2005 rating decision, the RO changed the 
noncompensable evaluation for left ear hearing loss to 
include bilateral hearing loss.  The case has since been 
returned to the Board for appellate review.

A hearing was held on March 24, 2004, by Cheryl L. Mason, a 
Veterans Law Judge, in St. Louis, Missouri.  Another hearing 
was held on February 7, 2007, by means of video conferencing 
equipment with the appellant sitting in St. Louis, Missouri, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC.  These Veterans Law Judges were designated 
by the Chairman to conduct the hearings pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and are among the panel of judges 
rendering the determination in this case.  Transcripts of the 
hearing testimony are in the claims file.

The Board observes that additional evidence has been 
received, namely VA medical records, which were not 
previously considered by the RO.  However, the veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in July 2007.  Therefore, the Board will consider 
this newly obtained evidence and proceed with a decision.

The Board also observes that the issue of entitlement to 
service connection for a right knee disorder is on appeal.  
However, that issue is the subject of a separate decision.

The Board further notes that the veteran's appeal had 
originally included the issue of entitlement to an increased 
evaluation for labrynthitis.  However, in a statement 
submitted in January 2006, the veteran stated that he wished 
to withdraw his appeal for that issue.  Accordingly, the 
issue of entitlement to an increased evaluation for 
labrynthitis no longer remains in appellate status and no 
further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A low back disorder has not been shown to be causally or 
etiologically related to the veteran's military service or to 
a service-connected disorder.

3.  The veteran is in receipt of the maximum schedular 
evaluation for residuals of a fractured left ankle and has 
not been shown to present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.

4.  The veteran is in receipt of the maximum schedular 
evaluation for otitis media with tympanoplasty and has not 
been shown to present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.

5.  The veteran's service-connected tinnitus is assigned a 10 
percent disability evaluation, the maximum rating authorized 
under Diagnostic Code 6260.  

6.  The veteran manifests Level I hearing in his right ear 
and Level II hearing in his left ear.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in active service, 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fractured left ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5271 
(2006).

3.  The criteria for an evaluation in excess of 10 percent 
for otitis media with tympanoplasty have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 
4.87, Diagnostic Code 6200 (2006).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

5.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the veteran's claim for service connection 
for a low back disorder, the Board does acknowledge that the 
RO did not provide the veteran with notice prior to the 
initial rating decision in January 2000.  Nevertheless, the 
RO did send the veteran letters in April 2002 and October 
2004, which did meet the notification requirements.  The 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the veteran's claim 
for service connection for a low back disorder was 
readjudicated in a supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

With respect to the veteran's claims for an increased 
evaluation, the RO did provide the appellant with notice in 
April 2002, prior to the initial decision on the claims in 
July 2002, as well as in October 2004.  Therefore, the pre-
decisional Pelegrini timing requirement has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claims for service 
connection.  Specifically, the April 2002 letter stated that 
in order to establish service connection the evidence must 
show that he had an injury in military service or a disease 
that began in, or was made worse during, military service or 
that there was an event in service that caused injury or 
disease; that he has a current physical or mental disability; 
and that there is a relationship between his current 
disability and an injury, disease, or event in military 
service.  The October 2004 letter indicated that establishing 
service connection on a secondary basis requires evidence of 
a current physical or mental condition and evidence that a 
service-connected disability either caused or aggravated his 
claimed disorder.  The October 2004 letter also stated, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  
Additionally, the February 2000 and January 2004 statements 
of the case (SOC) and the December 2003 and November 2005 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  In fact, the SOC and SSOCs provided 
the veteran with the schedular criteria used to evaluate his 
service-connected disabilities.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA would seek 
to provide.  In particular, the October 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The April 
2002 and October 2004 letters also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
October 2004 letter informed the veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency. 

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO did inform 
the appellant in the rating decisions, SOCs, and SSOCs of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a low back 
disorder, but he was not provided with notice of the type of 
evidence to establish a disability rating or an effective 
date for the disability on appeal.  Additionally, the veteran 
was provided with notice of the type of evidence necessary to 
substantiate his claim for an increased evaluation for 
residuals of a fractured left ankle, otitis media with 
tympanoplasty, tinnitus, and bilateral hearing loss.  
However, he was not informed about the type of evidence 
necessary to establish an effective date for those 
disabilities.  Despite the inadequate notice provided to the 
veteran pertaining to disability ratings in service 
connection claims as well as effective dates, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to service connection for a low back disorder or to 
an increased evaluation for residuals of a fractured left 
ankle, otitis media with tympanoplasty, tinnitus, and 
bilateral hearing loss.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records, private medical 
records, and Social Security Administration (SSA) records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  The veteran was also afforded VA 
examinations in October 1999, June 2002, July 2002, August 
2005, September 2005, and October 2005, and he was provided 
the opportunity to testify at two hearings before the Board.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
knee disorder.  His service medical records are negative for 
any complaints, treatment, or diagnosis of a low back 
disorder, and the medical evidence of record does not show 
that the veteran sought treatment or was diagnosed with 
bilateral a back disorder until many decades following his 
separation from service.  Therefore, the Board finds that a 
low back disorder did not manifest in service or for many 
years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a back 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a back disorder is itself evidence which tends to 
show that a low back disorder did not have an onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a low back 
disorder manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of a low back disorder to the 
veteran's active service.  As noted above, the record shows 
that there were no complaints, treatment, or diagnosis of a 
low back disorder in service.  As such, there is no injury, 
disease, or event to which a current disorder could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Moreover, the August 2005 VA examiner opined that the 
veteran's low back disorder was not related to his military 
service.  Therefore, the Board finds that a low back disorder 
did not manifest during service and has not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service.  

As to the veteran's claim that he currently has a low back 
disorder that is related to his service-connected left ankle 
disability, the Board also finds that the more probative 
medical evidence of record does not support such a 
conclusion.  Although the veteran has a current diagnosis of 
a back disorder and is service-connected for residuals of a 
fractured left ankle, the medical evidence has not 
established a relationship between these disorders.  In this 
regard, the October 1999 VA examiner stated that there was no 
correlation between a left ankle fracture or injury and his 
low back complaints.  Instead, he commented that it was more 
likely due to a degree of degenerative disk disease as noted 
on the MRI, which in his opinion was an aging phenomenon and 
not related to the left ankle.  The October 1999 VA 
peripheral nerves examiner also stated that the relationship 
between the veteran's back disorder and his ankle was 
impossible to prove.  He explained that an examination did 
not define a set of circumstances that would be conducive to 
biomechanical overloading rather than the much more probable 
disk degeneration to which everyone is subject to some 
extent.  He also noted that the supposition that differences 
in leg length was likely to be responsible was difficult to 
accept because the veteran did not improve with use of a heel 
lift.  As such, the October 1999 VA peripheral nerves 
examiner concluded that it was impossible to say whether 
there was any relationship between the veteran's back 
disorder and the minimal changes that were present in his 
lower extremities.  In addition, the August 2005 VA joints 
examiner opined that the veteran's low back disorder was not 
related to his left ankle disorder.  
The Board does acknowledge the June 1999 letter submitted by 
a VA physician opining that the veteran's low back disorder 
was more likely than not due to the biomechanical loading 
over the years favoring the left ankle.  The Board also notes 
that VA medical records dated in July 2005 document the 
veteran as having low back pain that is probably secondary to 
biomechanical loading.  However, the law is clear that it is 
the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The Board, of 
course, is not free to reject medical evidence on the basis 
of its own unsubstantiated medical conclusions.  Flash v. 
Brown, 8 Vet. App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
October 1999 and August 2005 VA examiners' opinions to be 
more probative.  The June 1999 and July 2005 VA physicians 
did not indicate that the veteran's claims file was available 
for review, and as such, their opinions rest on incomplete 
information.  In contrast, the VA examiners offered their 
opinions based on a review of all of the evidence, including 
the June 1999 letter from the VA physician and the VA medical 
records dated in August 2005, and offered a thorough 
rationale for the opinions reached that is clearly supported 
by the evidence of record.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinions from the October 
1999 and August 2005 VA examiners who had the benefit and 
review of all pertinent medical records and who provided a 
thorough rationale supported by the record.  Thus, service 
connection for a low back disorder is not warranted on a 
secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a low back disorder is not warranted.  
Although the veteran contends that he currently has a back 
disorder that is related to his military service, the veteran 
is not a medical professional competent to render an opinion 
on matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.


A.  Residuals of Fractured Left Ankle

The veteran is currently assigned a 20 percent disability 
evaluation for his residuals of a fractured left ankle 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
that diagnostic code, a 20 percent disability evaluation 
represents the maximum schedular criteria for limited motion 
of the ankle.  Consequently, the veteran is not entitled to 
an increased rating under Diagnostic Code 5271.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of the ankle, 
ankylosis of the subastragalar joint, malunion of the os 
calcis or astragalus, and astragalectomy, the Board finds 
that the criteria for a rating in excess of 30 percent are 
simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272, 5273, 5274 (2006).  In this regard, the veteran 
has not been shown to have ankylosis of the right ankle.  In 
fact, the June 2002 VA joints examiner found him to have 
dorsiflexion to 5 degrees and plantar flexion to 25 degrees.  
The August 2005 VA joints examiner also indicated that the 
veteran had 5 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  (Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  A 20 
percent disability evaluation represents the maximum 
schedular rating for an ankle disability available under 
Diagnostic Codes 5272-5274.  Therefore, the Board finds that 
the veteran is not entitled to a higher or separate 
evaluation under Diagnostic Codes 5270, 5272, 5273, and 5274. 

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995). However, the veteran is already assigned the 
maximum schedular evaluation under Diagnostic Code 5271.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable to the veteran's current 
claim.


B.  Otitis Media with Tympanoplasty

The veteran is currently assigned a 10 percent disability 
evaluation for his otitis media with tympanoplasty pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6200.  Under that 
diagnostic code, a 10 percent disability evaluation 
represents the maximum schedular criteria for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination).  Consequently, the veteran is not entitled 
to an increased rating for his otitis media with 
tympanoplasty under those criteria. Therefore, an evaluation 
in excess of 10 percent cannot be granted under Diagnostic 
Code 6200.

In a note following Diagnostic Code 6200, the regulations 
provide that any hearing impairment, as well as complications 
from chronic suppurative otitis media (such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of the skull), 
should be separately evaluated.  However, the Board notes 
that the veteran is already separately service-connected for 
tinnitus, bilateral hearing loss, and labrynthitis, and the 
record contains no evidence of any other complications from 
the veteran's otitis media with tympanoplasty.  As such, no 
additional rating is warranted on that basis.  Therefore, the 
Board finds that the veteran is not entitled to an increased 
evaluation for his otitis media with tympanoplasty.


C.  Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).  
In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for an increased 
evaluation for his service-connected tinnitus must be denied 
under both the new and old versions of the regulation.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


D.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity Levels 
designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his bilateral hearing loss.  In this regard, the July 2002, 
August 2005, and October 2005 VA audio examination reports 
provide sufficient information to evaluate the veteran's 
bilateral hearing loss.  The results of those examinations 
correspond to Level I hearing for the right ear and Level II 
hearing for left ear.   In addition, the Board notes that VA 
medical records in March 2006 contain audiological 
examination results, which show that the veteran has Level I 
hearing in his right ear and Level II hearing in his left 
ear.  When those values are applied to Table VII, it is 
apparent that the currently assigned noncompensable 
evaluation for the veteran's bilateral hearing loss is 
accurate and appropriately reflects his bilateral hearing 
loss under the provisions of 38 C.F.R. § 4.85.  

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 
38 C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.   In this regard, 
the July 2002 VA examination did not show the veteran to have 
puretone thresholds of 55 decibels or more at each of the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, nor do 
any of the VA audio examinations show him to have a puretone 
threshold of 30 decibels or less at 1,000 hertz and 70 
decibels or more at 2,000 hertz.  The Board does acknowledge 
that the August 2005 and October 2005 VA audio examinations 
as well as the VA medical records dated in March 2006 found 
the veteran's left ear to have puretone thresholds of 55 
decibels or more at each of the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz.  However, the application of 38 C.F.R. 
§ 4.86 would not yield a higher evaluation.  Thus, the Board 
finds that the current noncompensable evaluation is 
appropriate and that there is no basis for awarding a 
compensable evaluation at this time. 


E.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
residuals of a fractured left ankle, otitis media with 
tympanoplasty, tinnitus, and bilateral hearing loss have 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected disabilities under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 






ORDER

Service connection for a low back disorder is denied.

An evaluation in excess of 20 percent for residuals of a 
fractured left ankle is denied.

An evaluation in excess of 10 percent for otitis media with 
tympanoplasty is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

A compensable evaluation for bilateral hearing loss is 
denied. 




____________________________                           
__________________________
  KATHLEEN K. GALLAGHER			    CHERYL L. MASON
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals

____________________________
ROBERT E. SULLIVAN
	                                                  Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals


 Department of Veterans Affairs


